DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS, submitted on 12/03/2020, 08/03/2021, 10/26/2021, 12/29/2021, have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US PGPub 2018/0115178) in view of Zhang et al. (US PGPub 2012/0072144).
As to Claim 1 and 6, Moon teaches a system for managing a battery of a vehicle (Abstract; “A battery management system (BMS) may include a battery, a relay configured to 
a first controller configured to control a power-on (IG ON) state and a power-off (IG OFF) state of a plurality of controllers in the vehicle and to be periodically woken up in the power-off (IG OFF) state to wake up at least some of the plurality of controllers (Figure 2, item S250 in light of Figure 1, item 100 and 600); and 
a second controller configured to turn off a main relay connecting a first battery in the vehicle and a vehicle system when the power-off (IG OFF) state begins, to monitor a state of the first battery storing energy for generating power of the vehicle by maintaining power during a preset first reference time, to be woken up at a wake-up period of the first controller when the first reference time elapses, and to monitor the state of the first battery (¶¶10-16 teaches controllers used to start and stop the ignition for the motor vehicle. ¶28 teaches a relay 400 which used to transmit the wake up signal).
	Moon et al. however is silent regarding in the manner in which power is maintained and to reference time periods.  Zhang teaches a methodology in determining the proper battery voltages at specific times to initiate an ignition-on and ignition-off state, as well as, the associated signaling required to accomplish operation within the vehicle (¶¶15-22).  It would have been obvious to one of ordinary skill in the art to make this combination.  The skilled artisan would understand combine both references to maximize the use of the remaining capacity in the vehicle battery.

As to Claim 2, Moon teaches wherein the second controller sets the wake-up period of the first controller (Figure 1, item 620; ¶¶42-45).

As to Claim 3 and 10, Moon teaches wherein the second controller sets the wake-up period of the first controller to a first wake-up period during a preset second reference time from a time at which the power-off (IG OFF) state begins, and sets the wake-up period of the first controller to a second wake-up period, which is longer than the first wake-up period, after the second reference time elapses (Figure 1, item 620; ¶¶42-45).

As to Claim 4 and 9, Moon teaches wherein the second controller stops and initializes monitoring of the first battery, performed in the power-off (IG OFF) state, when a main relay connected to the first battery is turned on (¶44).

As to Claim 8, Moon teaches the first monitoring operation comprises determining the wake-up period of the first controller to a preset first wake-up period, by the second controller (Abstract); and 
the second monitoring operation comprises being woken up by the first controller woken up at the first wake-up period during a preset second reference time at a time when the first reference time elapses (¶¶17-19), and 
setting the wake-up period of the first controller to a second wake-up period longer than the first wake-up period and being woken up by the first controller woken up at the second wake-up period after the second reference time elapses, by the second controller (¶50).


Allowable Subject Matter
Claims 5, 7, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest “after turning off the main relay, the second controller does not monitor a state of the first battery when not allowed to check a state of charge (SoC) of a second battery for providing power voltage of the first controller and the second controller, when a SoC of the first battery is lower than a preset reference, or when not allowed to communicate with a low voltage DC-DC converter (LDC) or the first controller for dropping a voltage of the first battery and applying the voltage to the second battery” as set forth in claims 5 and 7 in combination with the remaining dependent claims.

The prior art does not teach or suggest “wherein the second monitoring operation comprises, after being woken up, determining a reason of wake-up, checking whether the main relay is turned on when the determined reason is the external input rather than the wake-up period set by the first controller, and terminating monitoring of the state of the first battery when the main relay is turned on, by the second controller” as set forth in claim 11 in combination with the remaining dependent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROY Y YI/Primary Examiner, Art Unit 2852